WARD, Circuit Judge.
[1] This is a civil suit, in which the jurisdiction of the court, if there be any, depends, not upon the citizenship of the parties, but upon the fact that it arises under a law of the United States, viz., Interstate Commerce Act, Feb. 4, 1887, c. 104, § 20, 24 Stat. 386 (Comp. St. 1916, § 8592). As such it could not have been'brought in this court, because the defendant, being a corporation of Maryland, is not an inhabitant of this district. Therefore it cannot be removed by the defendant against the objections of the plaintiff. Western Union Telegraph Co. v. Louisville & Nashville R. Co. (D. C.) 201 Fed. 932.
[2] Furthermore, the decisions make it very doubtful whether the suit, assuming that it does depend upon section 20 of the Interstate Commerce Act, does arise out of a law of the United States within the meaning of section 24, subd. 8, of the Judicial Code, aid in case of doubt it has always been the practice of this circuit to remand.
Motion, granted.